DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 2 has been cancelled.  Claims 4-7 and 10-18 have been withdrawn.  Claims 1 and 19 have been amended.
Claims 1, 3, 8, 9, 19, and 20 are under examination.

2.	The objection to claims 1 and 19 is withdrawn in response to the amendments filed on 12/13/2021.
	The rejection of claims 1, 3, 8, 9, 19, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to introduce the recitation that each Cas9 portion is split at one location.
The rejection of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the recitation of “intein split at residues 203, 469, and 1153” from claim 19.

Claim Objections
3.	Claims 1 and 19 are objected to because of the recitation “split at one location at residues”.  Appropriate correction to “split at one location at a residue” is required.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert et al. (Nucleic Acids Research, 2013, 41: 9967-9975), in view of each Gersbach et al. (Expert Opin. Ther. Targets, 2014, 18: 835-839), Zetsche et al. (Nature Biotechnology, February 2015, 33: 139-142), Nishimasu et al. (Cell, 2014, 156: 935-949), and Chavez et al. (Nature Methods, online 2 March 2015, 12: 326-328).
Lienert et al. teach TALE-based AND logic circuit based on the three-piece intein comprising N-, middle and C- parts (Int-N, Int-M, and Int-C, respectively), wherein the logic circuit comprises Int-N and Int-C fused to two TALE portions (specifically, TAL-N and TAL-C; i.e., a plurality) and Int-M.  Lienert et al. teach that Int-C/TAL-C comprises the transcriptional activator VP64 fused to the carboxy terminus of TAL-C.  Lienert et al. teach that the logic circuit could be used to activate gene expression in cells of interest 
	Lienert et al. teach a TALE-based and not a dCas9-based logic circuit (claims 1, 8, and 19).  However, the prior art teaches that, similar to TALE, dCas9 can be used to activate gene expression in cells of interest, wherein using dCas9 provides simplicity of use compared to TALE (Gersbach et al., see Abstract; p. 836, column 2, first full paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Lienert et al. by replacing TALE with dCas9 to achieve the predictable result of obtaining an AND logic circuit suitable to activate transcription in cells of interest.  By doing so, one of skill in the art would have also included a guide RNA in the system, i.e., one of skill in the art would have obtained a circuit comprising a plurality of Cas9 portions that are intein split and a plurality of genetic logic input components (Int-M and guide RNA) to form an AND logic circuit, wherein the AND logic circuit utilizes VP64 to control gene expression upon delivery to cells of interest (claim 9).
Lienert et al. and Gersbach et al. do not specifically teach split sites as recited in claims 1 and 19.  Zetsche et al. teach splitting Cas9 at residue 203 or 1153 (paragraph bridging p. 139 and 140; p. 141, column 3, last paragraph; Supplementary Fig. 1).  Thus, using the split sites taught by Zetsche et al. to make the composition of Lienert et al. and Gersbach et al. would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in an AND logic circuit.  While Zetsche et al. do not teach splitting at residue 468, doing so is suggested by the prior art.  For example, Lienert et al. teach choosing split sites within the nucleic acid binding 
With respect to the limitation of VPR (claims 3 and 9), Chavez et al. teach that VPR provides greater activation than VP64 (Abstract; p. 326, column 2).  Thus, replacing VP64 with VPR in the AND logic circuit of Lienert et al., Gersbach et al., and Zetsche et al. would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in a composition suitable to efficiently activate gene transcription when used in cells of interest.
The recitation of “split Cas9 plant modification system” in line 3 of claim 19 is only an intended use which does not state any distinct definition of any of the claimed limitations such as to differentiate the claimed composition from the composition taught by the prior art.  This intended use is of no significance to the composition structure and therefore, it is of no significance in claim construction.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 1, 3, 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert et al. taken with each Gersbach et al., Zetsche et al., Nishimasu et al., and Chavez et al., in further view of Church et al. (WO 16/112242).
The teachings of Lienert et al., Gersbach et al., Zetsche et al., Nishimasu et al., and Chavez et al. are applied as above for claims 1, 3, 8, 9, and 19.  Lienert et al., Gersbach et al., Zetsche et al., Nishimasu et al., and Chavez et al. do not teach a plant regulatory element (claims 19 and 20).  Church et al. teach that systems employing split dCas9 could be used in plants (see p. 39, lines 12-14).  Thus, one of skill in the art would have found obvious to use a plant regulatory element when activating transcription in plant cells was needed.  By using such, one of skill in the art would have reassembled a genetic circuitry in plant cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
7.	The following arguments are not found persuasive because they address the reference individually: (1) Lienert and Church do not teach the claimed intein split sites; (2) Zetsche and Nishimasu do not teach intein splitting and fusing the fragments N- and C-terminal intein fragments.

	The applicant argues that the structural architecture of intein splitting at precise locations involves more than mere optimization.  


	
The argument of unexpected benefits when using the claimed split locations is not found persuasive because split sites 203 and 1153 were already selected by the prior art based on the crystal structure of Cas9 complexed with a sgRNA taught by Nishimasu.  The combined teachings of the cited prior art also suggest selecting the 468 split site based on the crystal structure taught by Nishimasu and the applicant did not provide any evidence that doing so would have entailed more than routine experimentation.  There is nothing in the specification indicating that selecting the claimed sites involved more than using the teachings and suggestion in the prior art. As evidenced by the papers authorized by the inventor (submitted on the IDS filed on 12/13/2021), the claimed sites were selected based on crystal structures taught by Nishimasu and Anders.  See Ma (Nature Commun.; p. 2, paragraph bridging columns 1 and 2).  See Ma (ACS Synth, Biol.; p. 981, column 2, last paragraph). 

The argument that Church teaches away from using the claimed split sites is not found persuasive because there is nothing in Church teaching against using the claimed split sites.

The arguments addressing Chavez and the argument that removing TALE would render Lienert non-functional for its intended purpose are not new and were previously addressed.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ILEANA POPA/Primary Examiner, Art Unit 1633